Citation Nr: 0607822	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  05-29 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for PTSD.

FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  There is no competent medical evidence that the veteran 
has a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1154, 1110, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that essentially the notice requirements have 
been met in this case, and that to the extent that there are 
any identified deficiencies in that notice, no prejudicial 
error has resulted thereby.  The veteran was informed of the 
evidence needed to substantiate his claim by means of a 
letter by the RO dated in October 2004, two rating decisions 
dated in January 2005, and a statement of the case (SOC) 
issued in August 2005.  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  In addition, the RO's 
October 2004 letter provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.            § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claim, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on the latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this 
case, the Board finds that the RO fulfilled its duty to 
obtain all relevant evidence with respect to the issue on 
appeal.  The Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal.  
Moreover, since there is no indication in the record that the 
veteran has  a psychiatric disorder or that he engaged in 
combat with an enemy force while service in Vietnam, a VA 
psychiatric examination is not required.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that he has PTSD as a result of stressors 
he experienced while on active duty in Vietnam.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

With respect to the first issue, the record does not show 
that the veteran has been diagnosed with PTSD or any other 
psychiatric disorder.  The veteran's service medical records 
make no reference to psychiatric problems.  The only medical 
evidence dated after service is an October 2004 Agent Orange 
Registry Examination, which makes no reference to psychiatric 
problems.  

Since the record does not contain a current diagnosis of 
PTSD, the veteran's claim must be denied.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the veteran's statements that he currently suffers 
from PTSD, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove his 
claim.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

As the record is negative for a medical diagnosis of PTSD, 
service connection is not warranted.  Thus, a discussion 
regarding the remaining requirements for service connection 
for PTSD, such as the existence of credible supporting 
evidence that the claimed stressors occurred or a link 
between current symptomatology and the claimed in-service 
stressor, is unnecessary.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  Accordingly, the 
appeal is denied.




ORDER

Service connection for post-traumatic stress disorder is 
denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


